92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jimmie Earl STEPHEN, Plaintiff-Appellant,v.K. SPARKS, Legal Technician;  A. Peterson, Senior Librarian;R.A. Ballard, Lt.;  Pam Smith, Steward, SeniorStaff Counsel;  J.T. Clarke, LitigationCoordinator, Defendants-Appellees.
No. 95-55436.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge;  SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Jimmie Earl Stephen, a California state prisoner, appeals pro se the district court's summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging a constitutionally-inadequate prison law library as well as racially-discriminatory practices in library staff hiring.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment,  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), and we vacate and remand for further proceedings.


3
"District courts are obligated to advise prisoner pro per litigants of [Fed.R.Civ.P.] 56 requirements."   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988);   accord Anderson v. Angelone, 86 F.3d 932, 935 (9th Cir.1996).  A review of the district court record reveals that the district court never advised Stephen that, under Fed.R.Civ.P. 56(e), he had to submit responsive evidence to survive defendants' motion for summary judgment.


4
Accordingly, we vacate the district court's summary judgment and remand with instruction to the district court to advise Stephen of the requirements of Fed.R.Civ.P. 56.   See Klingele, 849 F.2d at 411-12.


5
On remand, the district court should consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).


6
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Stephen's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3